Advisory Action
I. Amendment
	As set forth in the Applicant’s after final response, claims 17, 19, 21, 26, 28 and 30 were amended and claims 22 and 31 were canceled. 
In view of the comments set forth below, although the Examiner disagrees with the Applicant with respect to the rejections under 35 USC 103, the Examiner will enter the Applicant’s after final amendment since it reduces issues by cancelling claims 22 and 31 which were previously rejected under 112 and 251. In addition, the remaining amendments do not change the claim scope and therefore do not raise any new issues. 

II. 35 USC § 112 1st , §112  2nd and §251
	As set forth in the Final Rejection, claims 22, 31 were rejected under 35 USC § 112 1st , §112  2nd and §251.  In view of the cancelation of claims 22 and 31, the rejection is withdrawn. 

III. 35 USC §103(a) 
Claims 21 and 30 – Chatterjee and Asanuma
“wherein the uplink transmission is not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration”

The Applicant argues that Chatterjee merely describes an eNB performing scheduling by considering adaptive UL-DL reconfiguration, but fails to teach or suggest not receiving a UL signal from a UL subframe of another base station (second base station).
The Applicant states that the interference in Chatterjee is generated between a UL signal received by a first node and a DL signal transmitted by a second node. The victim node may perform the scheduling to not receive the UL signal on a DL subframe of the aggressor node or the aggressor node may perform the scheduling to not transmit the DL signal on the UL subframe of the victim node. The Applicant states that because Chatterjee fails to describe a situation in which interference is generated between different UL signals that were simultaneously received from different nodes, i.e., as recited in independent claims 21 and 30, there is no reason for a base station in Chatterjee to not schedule the UL signal on the UL subframe of the other base station. 
The Applicant also states that “although there might be a reason for the base station in Chatterjee to perform the scheduling to not receiving the UL on the DL subframe of the other base station, there is nothing in Chatterjee that receives or suggest not scheduling a UL signal on a UL subframe of another base station. The Applicant states that at best, Chatterjee describes performing the scheduling to reduce interference based on an adaptive UL-DL reconfiguration, but does not teach or suggest preventing transmission and/or reception of a UL signal on a UL subframe of another cell, i.e., wherein the uplink transmission is not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration. 
The Examiner notes that with respect to the claim language, the claim recites in part transmitting an uplink transmission based on the identified uplink subframe for the second base station.  The claim then states “wherein the uplink transmission is not transmitted to a first base station in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration.”  (emphasis added). The claim then recites “wherein the uplink is not transmitted to the second base station associated with a FDD cell, in the subframe other than the uplink subframe associated with the second base station.” 
The Examiner determines that with respect to the “not transmitted to the second base station” limitation, the claim does not prevent uplink transmissions, rather it prevents uplink transmission based on a specific configuration.  The claim associates the FDD and TDD configurations with the base stations.  Thus, the claim is directed to preventing uplink transmissions to the first base station based on TDD and prevent uplink transmission to the second base station based on FDD. In both cases, transmissions can occur just not with respect to the claimed configuration.  In responding to the applicant’s arguments, the Examiner disagrees that the claim recites “preventing transmission and/or reception of a UL signal on a UL subframe of another cell”.  The Examiner notes that the claim prevents transmission based on a either FDD or TDD configuration. 
In formulating the rejection, the Examiner took the position that a first base station used FDD and the second base station used TDD.  Thus, any transmission to the second base station, which is based on TDD, would not be transmitted based on FDD. If a second base station is in a FDD cell, but operating in accordance with TDD, it would not receive a FDD uplink transmission. The Examiner notes that the phrase “other than the uplink subframe associated with the second base station” shows that uplink transmission to the second base station still occur if it is associated with the second base station (i.e. TDD configuration).  

Claims 16 and 25 – Takano, Brisebois and Zheng
“wherein an uplink transmission is not received in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration”


	The Applicant states that with respect to the citations of Zheng, the mere use of different configuration does not teach or suggest the claimed limitation and there is nothing in Zheng which teaches or suggest the first base station not receiving an uplink from the terminal. The Applicant states that Zheng merely describes that a TDD mode is used between the relay station and the wireless device, and that a FDD mode is used between the base station and the relay station. The Examiner notes that this does not teach or suggest “wherein an uplink transmission is not received in time corresponding to an uplink subframe of the second base station defined base on a time division duplex (TDD) configuration.” 
The Examiner notes that the position taken by the Examiner is that the different configurations as identified in the rejection, does teach “wherein an uplink transmission is not received in time corresponding to an uplink subframe of the second base station defined based on a time division duplex (TDD) configuration”. 
This is because the claim limitation only requires an uplink transmission to not be received in time corresponding to an uplink subframe of the second base station defined based on a TDD configuration.  As noted by the Applicant, that the uplink transmission can be referred as a FDD uplink transmission if it is between the base station and the relay station. Hence, in this configuration, there is no uplink transmission based on a TDD configuration.  As set forth in the office action, “in this configuration, an uplink transmission to the first base station “is not received in time corresponding to an uplink subframe of the second base station (uplink subframe of the second base station is between the user equipment and the relay station) which is based on TDD”.  
Thus, uplink transmission between the relay station and base station as set forth in the rejection are performed based on the FDD configuration and thus “not received in time…based on a TDD configuration”. 
It’s noted that the limitation at issue does not provide any antecedent basis for any previous limitation other than reciting “the second base station”.  Therefore, since the Examiner has shown that a transmission can be received based on a FDD configuration and thus “not received in time….based on a time division duplex”, the Examiner does not find the Applicant’s arguments persuasive. 

IV. Previous Claim Amendment Argument
	The Applicant states that in a previous amendment, (i) wherein the uplink subframe for the second base station is determined based on information on a time division duplex (TDD) configuration associated with the second base station, (ii) wherein first information is transmitted from a second base station to the first base station and second information is transmitted from the first base station to the second base station in response to the first information, and (iii) wherein the first information is for the first base station coordinating the uplink resource between the first base station and the second base station, and the second base station is for the second base station coordinating the uplink resource between the first base station and the second base station were deleted from Claim 21. 
	The Applicant states that a feature substantially identical to (i) is still included in Claim 21 and with (ii) and (iii) relates to information transmitted and received between base stations, and not with a terminal. 
	The Applicant maintains that the allowable scope of the Claims has not changed. 
	The Examiner notes that in the non-final office action of 1/14/2022, the Examiner indicated claims 23 and 32 to include allowable subject matter. In the Final Rejection, the Examiner notes that claims 16 and 25 were broadened by no longer require that an uplink transmission is not received by the first base station in an uplink subframe for the second base station or that the uplink subframe for the second base station is determined based on information a TDD configuration.   Since these limitations are no longer present in the claim the Examiner determined that the claim scope has changed and thus needed to be reconsidered as to whether the subject matter of claim 23 (“wherein the uplink transmission is not transmitted to the second base station associated with a frequency (FDD) cell, in a subframe other than the uplink subframe for the second base station”) without requiring the two limitations that were removed from at least claim 21 still included what the Examiner previously determined was allowable subject matter. For the reasons set forth in the Final Rejection, the Examiner determined that because claim 23 was a further limitation in combination with every previous limitation in claim 21, then removal of limitations from the independent claim no longer had the same scope and thus removed the claim limitation from being indicated as being allowable. 


/Ovidio Escalante/
Reexamination Specialist, Art Unit 3992

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992